ICJ_044_AerialIncidentNov1954_USA_SUN_1959-10-07_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF
7 NOVEMBER 1954

(UNITED STATES OF AMERICA v.
UNION OF SOVIET SOCIALIST REPUBLICS)

ORDER OF 7 OCTOBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
7 NOVEMBRE 1954

(ÉTATS-UNIS D'AMÉRIQUE c.
UNION DES RÉPUBLIQUES SOCIALISTES SOVIÉTIQUES)

ORDONNANCE DU 7 OCTOBRE 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of 7 November 1954
(United States of America v.
Union of Soviet Socialist Republics},
Order of 7 October 1959: I.C.J. Reports 1959, p. 276.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 7 novembre 1954
(Etats-Unis d'Amérique c.
Union des Républiques socialistes soviétiques),
Ovdonnance du 7 octobre 1959: C.I. J. Recueil 1959, p. 276.»

 

Sales number 91 8
N° de vente:

 

 

 
276

COUR INTERNATIONALE DE JUSTICE

1959
Le 7 octobre

ANNÉE 1959 Rôle général

n° 44

7 octobre 1959

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
7 NOVEMBRE 1954

(ETATS-UNIS D’AMERIQUE c.
UNION DES REPUBLIQUES SOCIALISTES SOVIETIQUES)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-UGON, KOJEVNIKOV, Sir Hersch Lau-
TERPACHT, MM. MORENO QUINTANA, WELLINGTON Koo,
SPIROPOULOS, Sir Percy SPENDER, Juges; M. GARNIER-
CoIGNET, Greffier adjoint.

La Cour internationale de Justice,

ainsi composée,

‘après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour,

Rend l'ordonnance suivante :

Considérant que, le 7 juillet 1959, l'ambassadeur des Etats-Unis
d'Amérique aux Pays-Bas a déposé au Greffe une requête,
datée du 8 juin 1959, signée par l’agent du Gouvernement des

4
INCIDENT AÉRIEN (É.-U. A. C. U.R.S.S.) (ORD. 7 X 59) 277

États-Unis d'Amérique et introduisant devant la Cour une instance
contre l’Union des Républiques socialistes soviétiques «à raison
de la destruction, le 7 novembre 1954, d’un avion B-29 de l’armée
de Vair des Etats-Unis dans l’espace territorial aérien japonais au-
dessus de Hokkaïdo, Japon »;

Considérant que la requête a été dûment communiquée par le
Greffe le 7 juillet 1959 à l'ambassadeur de l’Union des Républiques
socialistes soviétiques aux Pays-Bas;

Considérant que la requête a en outre été dûment communiquée
par le Greffe aux Membres des Nations Unies par l’entremise du
Secrétaire général des Nations Unies ainsi qu'aux autres Etats
admis à ester en justice devant la Cour;

Considérant que la requête contient les alinéas suivants:

«Le Gouvernement des États-Unis, en déposant la présente
requête auprès de la Cour, a accepté sa juridiction aux fins de la
présente affaire. I] ne semble pas qu’à ce jour le Gouvernement
soviétique ait déposé une déclaration auprès de la Cour. Il a été
invité à le faire par le Gouvernement des États-Unis, à l’occasion
du présent différend, dans la note du 19 juin 1958. Le Gouverne-
ment soviétique a répondu de manière négative. Le Gouvernement
soviétique a cependant qualité pour reconnaître la juridiction de
la Cour en cette affaire et il lui est loisible, lorsque la présente
requête lui sera notifiée par le Greffier, conformément au Règlement
de la Cour, de prendre les dispositions nécessaires afin que soit
confirmée la juridiction de la Cour à l’égard des deux Parties au
différend. .

Le Gouvernement des Etats-Unis fonde donc la compétence de
la Cour sur les considérations qui précèdent, ainsi que sur l’arti-
cle 36 (1) du Statut. »

Considérant que, dans une lettre en russe adressée au Greffier
le 31 août 1959 par le chargé d’affaires de l’Union des Républiques
socialistes soviétiques aux Pays-Bas et accompagnée d'une tra-
duction non officielle en anglais, il est dit:

« Dans la note adressée sur cette question le 4 mars 1959 au
Gouvernement des États-Unis par le Gouvernement de VU. R.5.5.,
ainsi que dans ses précédentes notes des 7 novembre et r1 décembre
1954 et du 19 août 1957, le Gouvernement de l’'U. KR. S.S. a signalé
que la violation de la frontière de l’État soviétique par l'avion
américain qui a ouvert le feu le premier sur les chasseurs soviétiques
est un fait incontestable et que la responsabilité de l’incident est
entièrement à la charge des Etats-Unis.

Dans la même note du 4 mars 1959 le Gouvernement de l’U. R.S.S.,
en réponse à la proposition par les États-Unis de soumettre cette
affaire à la Cour internationale de Justice, a déclaré ne voir aucune
base pour cela.

Le Gouvernement soviétique signale à votre attention qu’il a
protesté à plusieurs reprises contre les violations par les avions
américains des frontières territoriales de l’U. R.S.S., situées à

5
INCIDENT AERIEN (É.-U. A. C. U.R.S.S.) (ORD. 7 X 39) 278

plusieurs milliers de kilomètres du territoire américain, et qu'il
a averti les États-Unis que toute responsabilité pour de telles
violations et leurs conséquences seraient entièrement à la charge du
côté américain. Mais le côté américain n’a pas tenu compte des
avertissements et n’a interdit à ses forces aériennes militaires ni
d'envoyer des avions vers les frontières territoriales de l'U. R. S. S.
ni de violer ces frontières.

À raison de ce qui précède le Gouvernement de IU. R.S.S.
estime comme par le passé qu’il n’existe dans cette affaire aucune
question à résoudre par la Cour internationale de Justice et ne
voit aucune base pour soumettre l’affaire à la Cour. »

Considérant que, le 3 septembre 1959, copie certifiée conforme
de cette lettre a été communiquée à l'agent du Gouvernement des
États-Unis d'Amérique; |

Considérant que, dans ces conditions, la Cour doit constater
qu'elle ne se trouve en présence d'aucune acceptation par le Gouver-
nement de l’Union des Républiques socialistes soviétiques de la
juridiction de la Cour pour connaître du différend faisant l’objet
de la requête dont elle a été saisie par le Gouvernement des États-
Unis d'Amérique, et qu’en conséquence elle ne peut donner suite
à cette requête;

La Cour

ordonne que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le sept octobre mil neuf cent cin-
quante-neuf, en trois exemplaires, dont l’un restera déposé aux archi-
ves de la Cour et dont les autres seront transmis respectivement au
Gouvernement des États-Unis d'Amérique et au Gouvernement de
l’Union des Républiques socialistes soviétiques.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
